Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election in the reply filed on 11/25/2020 of Group I (claims 1-3, 6, 7, 10, 11, 14, 16, 18-20, 22, 24, and 28-34), drawn to a method of treating macular edema associated with uveitis, is acknowledged.  The election was without traverse.  The Restriction Requirement is thus deemed to be proper and is made Final.

Status of Claims
Applicant’s preliminary amendments, filed 5/22/2019, canceling Claims 4, 5, 8, 9, 12, 13, 15, 17, 21, 23, 25-27, 35-37 and 38-54, and amending Claims 3, 10, 16, 19, 20 and 34, are acknowledged.
Claims 1-3, 6, 7, 10, 11, 14, 16, 18-20, 22, 24, 28-34 and 38 are pending.
Claim 38 is withdrawn from consideration in accordance with 37 CFR 1.142(b), because it is contained in a non-elected group.  
Claim 1-3, 6, 7, 10, 11, 14, 16, 18-20, 22, 24, and 28-34 and are presently under consideration.

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed 11/25/2020, is acknowledged and has been reviewed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 7, 10, 11, 14, 16, 18-20, 22, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of administering an effective amount of a triamcinolone drug formulation to the SCS of the eye "of the human subject in need of treatment" in.  There is insufficient antecedent basis for this limitation in the claim.  The preamble of the claim recites treating macular edema associated with uveitis in a subject in need thereof; an antecedent basis for a “human subject” is not provided.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 7, 10, 11, 14, 16, 18-20, 22, 24, and 28-34 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (WO 2015/195842 A1; cited by Applicant), hereinafter “Brooks”.
Instant claim 1 is drawn to a method of treating macular edema associated with uveitis in a subject in need thereof, the method comprising non-surgically administering an effective amount of a first dose of a triamcinolone drug formulation to the suprachoroidal space (SCS) of the eye of the human subject in need of treatment.  Dependent claim 2 recites the effective amount of triamcinolone is about 4 mg.
See the Abstract; paragraphs [1009], [1010], [1223], [1225], [1129], and [1241]; and claims 1, 17 and 18.  At least one dose is administered and additional doses of the formulation may be administered every 2 weeks, 1 month, 2 months, 3 months, or about 6 months (reading on instant claims 3 and 34).  See paragraph [1009], for example.  As recited by instant claim 6, the treatment of non-infectious is disclosed by Brooks.  See, for example, paragraph [1010] and Example 2.  An embodiment of the method of treating macular edema associated with uveitis teaches an improvement in retinal edema, as measured by a decrease in retinal thickness from baseline prior to treatment, “of at least about 20 μm, or at least about 40 μm, or at least about 50 μm, or at least about 100 μm, or at least about 150 μm or at least about 200 μm, or from about 50-100 μm, and all values in between. In another embodiment, the patient experiences a ≥ 5%, ≥ 10%, ≥ 15%, ≥ 20%, ≥ 25% decrease in retinal thickness”, reading on instant claims 10 and 28.  See paragraphs [1144] and [1237].
Example 2 (paragraphs [1223] to [1240] of Brooks discloses a human study of 4 mg triamcinolone acetonide administered (by microinjection) to the SCS in patients with non-infectious uveitis (intermediate, posterior or pan-uveitis) with macular edema.  Patients were reevaluated the day after the injection and at weeks 1, 2, 4, 8, 12, 16, 20 and 26.  The mean reduction in macular edema at 26 weeks post-injection was over i.e., 15 letters) was measured at 26 weeks post-injection (para. [1150] and [1236].
Example 3 of Brooks (pages 97-108) discloses a randomized, masked, multicenter study to assess the safety and efficacy of triamcinolone acetonide injectable suspension in the treatment of human subjects having macular edema following non-infectious uveitis.  Administration into the SCS as a single injection of either 4 mg or 0.8 mg of the triamcinolone suspension, using a microinjector is used.  The protocol for the assessments of efficacy in the subjects is disclosed at paragraphs [1261] to [1271].  BCVA is assessed using the ETDRS protocol.  BCVA is assessed for the treated eye and untreated eye.  Vitreous haze is measured using the vitreous haze scale presented in Table 4 ([1271]).
Treating macular edema associated with uveitis in a human subject by non-surgically administering 4 mg of a triamcinolone formulation to the SCS of the eye of the subject, as taught by Brooks, would result in the same therapeutic benefits as instantly claimed because administration of the same drug, at the same dose, to the same site (the SCS of the eye), to the same patient population, would result in the same therapeutic effects.  This is further evidenced by the disclosure by Brooks at, e.g., Example 2, supra.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the forgoing discussion, the Examiner concludes that the subject prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Claims 1-3, 6, 7, 10, 11, 14, 16, 18-20, 22, 24, and 28-34 are rejected.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070.  The examiner can normally be reached on M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/GREGG POLANSKY/Examiner, Art Unit 1629   

/SAVITHA M RAO/Primary Examiner, Art Unit 1629